DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4,8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant needs to define the angle α in claim 4, as its unclear what is being defined by an angle α.  In claims 8-9, the phrase “the connecting element” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-14 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arefi (EP 0882619A2).  Arefi shows the use of an apparatus (8) for adjusting a seat position for a vehicle seat, which apparatus comprises at least one support element (5-7) for a seat part and can be connected to a seat substructure (9), wherein the apparatus comprises at least one first limb (11) and at least one second limb (10), wherein the limbs can be rotatably arranged on the seat substructure and the at least one support element, wherein a first angle a between the first limb and the support element can be adjusted by an angle adjustment device (19), wherein the at least one first limb and the at least one second limb each have a lever portion , and these are mechanically coupled, and wherein a change in the angle a causes a displacement of the at least one support element along a height axis Z, and a change in an angle of inclination of the support element (see Figs 2 and 3).   Regarding claim 2, the mechanical coupling comprises a connecting element (16,25,26) which connects the lever portions (12, 22) of the limbs, wherein the change in the angle of inclination is caused by a different length of the lever portions of the at least one first limb and the at least one second limb and/or by a modification of the length of the connecting element, wherein the lever portion (22) of the at least one second limb (10) has a greater length than the lever portion (12) of the at least one first limb (11).  Arefi shows when the angle of inclination is greater than zero the front region of the support element is pivoted upwards (in Fig. 3). Regarding claim 4, there is a displacement of in the longitudinal direction as the at least one support element is displaced in the Z direction as shown in Figs. 2-3. Regarding claim 5, the first limb (11) is positioned behind the second limb (10) where both have an L-shape so that a respective first portion (21) and lever portion (12, 22) of each form an angle β.   Regarding claim 8, Arefi discloses that the connecting  by means of an operating and control device (15) that has a storage device (15a) which stores the length values of the connecting element.

Claim(s) 1, 2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg (EP 1863671 B1).  Moberg shows the use of an apparatus (Fig. 1) for adjusting a seat position for a vehicle seat, which apparatus comprises at least one support element (10) for a seat part and can be connected to a seat substructure (22ab), wherein the apparatus comprises at least one first limb (13ab) and at least one second limb (3ab), wherein the limbs can be rotatably arranged on the seat substructure and the at least one support element, wherein a first angle (α) is  between the first limb and the support element can be adjusted by an angle adjustment device (18ab), wherein the at least one first limb and the at least one second limb each have a lever portion , and these are mechanically coupled, and wherein a change in the angle a causes a displacement of the at least one support element along a height axis Z, and a change in an angle of inclination of the support element (see Fig. 3).   Regarding claim 2, the mechanical coupling comprises a connecting element (18ab,19,20) which connects the lever portions (13a, 3a) of the limbs, wherein the change in the angle of inclination is caused by a different length of the lever portions of the at least one first limb and the at least one second limb and/or by a modification of the length of the connecting element, wherein the lever portion (3ab) of the at least one second limb has a greater length than the lever portion (13ab) of the at least one first limb.  Regarding claim 15, Moberg shows the apparatus incorporated within a vehicle seat and comprising a scissor fame by which the vehicle seat is attached to a vehicle along with a suspension or damping device (24).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arefi  in view of Daunderer et al (3,917,211).  Arefi shows all of the teachings of the claimed invention except the use of a spacer to indirectly connect the second limb.  Daunderer et al. shows the use of a spacer (9) to indirectly connect a limb (8) to at least one support element (4), wherein the spacer is rotatable via an axis of rotation relative to the support element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second limb of Arefi with teachings of Daunderer et al. in order to allow the support element to adjust to additional adjustment angles for a user.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moberg in view of Daunderer et al.  Moberg shows all of the teachings of the claimed invention except the use of a spacer to indirectly connect the second limb.  Daunderer et al. shows the use of a spacer (9) to indirectly connect a limb (8) to at least one support element (4), wherein the spacer is rotatable via an axis of rotation relative to the support element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second limb of Moberg with teachings of Daunderer et al. in order to allow the support element to adjust to additional adjustment angles for a user.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
January 07, 2022